*670Opinion
WRIGHT, C. J.
Petitioners, the operators of several Los Angeles County bookstores, are charged with violating Los Angeles County Ordinance 5860, section 321, which prohibits the operation of a bookstore without securing a license from the Los Angeles County Welfare Commission. Petitioners seek writs of prohibition to restrain the respondent courts from taking further proceedings in criminal actions charging them with violations of the ordinance. Since the ordinance is unconstitutional on its face (Perrine v. Municipal Court, ante, p. 656 [97 Cal.Rptr. 320, 488 P.2d 648]) the respondent courts lack jurisdiction of the criminal proceedings against petitioners.
Let peremptory writs of prohibition issue as prayed for.
Peters, J., Tobriner, J., Mosk, J., and Sullivan, J., concurred.